UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):09/01/2016 NATURAL ALTERNATIVES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Commission File Number:000-15701 Delaware 84-1007839 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1535 Faraday Avenue, Carlsbad, CA 92008 (Address of principal executive offices, including zip code) 760-744-7340 (Registrant’s telephone number, including area code) 1185 Linda Vista Drive, San Marcos, CA 92078 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective as of September 1, 2016, the Employment Agreement dated October 1, 2015, by and between Natural Alternatives International, Inc., a Delaware corporation ("NAI"), and Michael E. Fortin, NAI's Chief Financial Officer, was amended to reflect an increase in Mr. Fortin’s annual base salary in the amount of $15,000. Effective September 1, 2016, Mr. Fortin’s annual base salary is $200,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATURAL ALTERNATIVES INTERNATIONAL, INC. Date: September 1, 2016 By: /s/
